Case: 4:21-cr-00476-AGF-SRW Doc. #: 2 Filed: 08/25/21 Page: 1 of 5 PageID #: 8




                             UNITED STATES DISTRICT COURT                             FILED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                               AUG 2 5 202f
                                                                                 U, S. DISTRICT COURT
 UNITED STATES OF AMERICA,                       )                             EASTERN DISTRICT OF MO
                                                 )                                     ST. LOUIS
                Plaintiff,                       )
                                                 )
 V.                                              )
                                                 )
 CRYSTAL HENDRIX,                                )     4:21CR476 AGF/SRW
                                                 )
                Defendant.                       )
                                                 )
                                                 )

                                         INDICTMENT

The Grand Jury charges that:

                                       INTRODUCTION

       1.      The defendant, Crystal Hendrix ("HENDRIX"), was a staff member at Result

Realty, LLC, DBA Re/Max Results/ Referral Solutions ("Re/Max").

       2.      Re/Max is a real estate company that has its headquarters located in St. Louis,

Missouri, in the Eastern District of Missouri.

       3.      Between approximately September of 2017, through December of 2020, the

defendant was employed at Re/Max. In such capacity, HENDRIX performed payroll functions,

among other duties.

       4.      As part of her payroll function, HENDRIX had access to Re/Max's bank account

information.

       5.      As part of her payroll function, HENDRIX completed automated clearing house

("ACH") payments to transfer commission payments to real estate agents.
                  2                                                        J
       6.      At all times relevant to this Indictment, HENDRIX collectively maintained two
Case: 4:21-cr-00476-AGF-SRW Doc. #: 2 Filed: 08/25/21 Page: 2 of 5 PageID #: 9




bank accounts with Commerce Bank ending in #0862 and #2833 ("the Commerce Accounts").

       7.      At all times relevant to this Indictment, HENDRIX collectively maintained two

personal bank accounts with Green Dot Bank ending in #0682 and #2522 ("the Green Dot

Accounts").

       8.      At all times relevant to this Indictment, Re/Max maintained a bank account with

Carollton Bank ending in #1389.

       9.      At all times relevant to this Indictment, Commerce Bank, Green Dot Bank, and

Carollton Bank were financial institutions within the meaning of Title 18, United States Code,

Section 20, because they are financial institutions insured by the Federal Deposit Insurance

Corporation.

       10.     At all times relevant to this Indictment, payments from Re/Max to Commerce and

Green Dot by the defendant were completed by means of interstate wire transfer.

                                       THESCHEME

       11.       Beginning on or about January 8, 2018, to on or about December 9, 2020,

HENDRIX knowingly and intentionally devised and executed a scheme and artifice to defraud,

and obtain money and property from Re/Max, by means of material false and fraudulent pretenses,

representations and promises in that HENDRIX, without the knowledge or authorization of

Re/Max, transferred agent commission payments into her own personal bank accounts.

                                  MANNER AND MEANS

It was part of the scheme that:

       12.       On or about January 8, 2018, HENDRIX, fraudulently and without permission,

caused an ACH payment from Re/Max's Carollton Bank account with ending in #1389 to her




                                               2
Case: 4:21-cr-00476-AGF-SRW Doc. #: 2 Filed: 08/25/21 Page: 3 of 5 PageID #: 10




Commerce bank account ending in #2552. HENDRIX was not authorized to make this ACH

payment, which was previously established for commission payment purposes only.

       13.       Between January 8, 2018, to on or about December 9, 2020, HENDRIX

fraudulently caused over 140 ACH payments totaling approximately $494,983.12 to be sent to her

personal bank accounts.

       14.     It was part of the scheme that defendant HENDRIX knowingly used the funds

transferred to her bank accounts to fund her personal purchases, including restaurants and1

payments for the purchase of a vehicle.

       15.     Defendant HENDRIX, in order to avoid detection, used the names of actual real

estate agents as the person receiving the funds on the ACH transfer:

             a. On January 8, 2018, defendant HENDRIX caused an ACH payment to be made in

               the amount of $312.50 to her bank account ending in #2552 in the name of an actual

               real estate agent.

             b. On April 2, 2019, defendant HENDRIX caused an ACH payment to be made in the

               amount of$1833.55 to her bank account ending in #0682 in the name of an actual

               real estate agent.

             c. On August 5, 2020, defendant HENDRIX caused an ACH payment to be made in

               the amount of $7,643.90 to her bank account ending in #2833 in the name of an

               actual real estate agent.




                                                3
Case: 4:21-cr-00476-AGF-SRW Doc. #: 2 Filed: 08/25/21 Page: 4 of 5 PageID #: 11




                                            COUNTS 1-111
                                            (Wire Fraud)

        14.      Each of the allegations of Paragraphs 1 through 13 of this Indictment is hereby

                 incorporated by reference as if fully set forth herein.

        15.      On or about each of the dates set forth below, in the Eastern District of Missouri,

the defendant,

                                       CRYSTAL HENDRIX

for the purpose of executing the scheme· described above, caused to be transmitted by means of

wire communication in interstate commerce the signals and sounds described below for each

count, each transmission constituting a separate count:

       COUNT                DATE                        WIRE TRANSACTION

       I             January 8, 2018        $312.50 for a wire transfer made from Carollton
                                            Bank Account #1389 to Green Dot bank account
                                            #2552
       II            April 2, 2019          $1833.55 for a wire transfer made from
                                            Carollton Bank Account #1389 to Green Dot
                                            bank account #0682
       III           August 5, 2020         $7,643.90 for a wire transfer made from
                                            Carollton Bank Account #1389 to Commerce
                                            bank account #2833


All in violation of Title 18, United States Code, Section 1343.


                                  FORFEITURE ALLEGATION

The Grand Jury further finds by probable cause that:

       1.        Pursuantto Title 18, United States Code, Sections 981(a) and Title 28, United States

Code, Section 2461(c), upon conviction of an offense in violation of Title 18, United States Code,

Section 1343 as set forth in Count(s) 1-3, the defendant shall forfeit to the United States of America

any property, real or personal, constituting or derived from any proceeds traceable to such

                                                   4
Case: 4:21-cr-00476-AGF-SRW Doc. #: 2 Filed: 08/25/21 Page: 5 of 5 PageID #: 12




violations.

       2.      Subject to forfeiture is a sum of money equal to the total value of any property, real

or personal, constituting or derived from any proceeds traceable to said violations, the amount of

which is at least $494,983.12.

        3.     If any of the property described above, as a result of any act or omission of the

defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

                                                      A TRUE BILL.



                                                      FOREPERSON



SAYLER A. FLEMING
United States Attorney ,



Edward L. Dowd III, #61909(MO)
Assistant United States Attorney




                                                 5
